Case 1:18-cv-00427-JJM-LDA Document 35 Filed 07/15/19 Page 1 of 2 PageID #: 573




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF RHODE ISLAND


CITIBANK, N.A., AS TRUSTEE FOR
AMERICAN HOME MORTGAGE ASSETS
TRUST 2006-3, MORTGAGE BACKED
PASS-THROUGH CERTIFICATES SERIES
2006-3,

              Plaintiff,

v.                                               C.A. No. 1:18-cv-00427-JJM

KATHERINE L. CAITO,

             Defendant,

v.

INTERNAL REVENUE SERVICE,

             Interested Party.



 PLAINTIFF’S OBJECTION TO DEFENDANT KATHERINE L. CAITO’S SUMMARY
                         JUDGMENT MOTION

       Plaintiff, Citibank, N.A., as Trustee for American Home Mortgage Assets Trust 2006-3,

Mortgage Backed Pass-Through Certificates Series 2006-3 (“Citibank, as Trustee”), objects to

and opposes Defendants’ Motion for Summary Judgment.

       In support of its motion, Plaintiff submits an accompanying Memorandum of Law,

Plaintiff’s Response to Statement of Undisputed Facts in Support of Summary Judgment, and

Affidavit in Support of Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment.

                           REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Plaintiff respectfully requests oral argument on both

Motions for Summary Judgment.



                                                                              304023627v1 1010069
Case 1:18-cv-00427-JJM-LDA Document 35 Filed 07/15/19 Page 2 of 2 PageID #: 574




                                                  Respectfully submitted,
                                                  CITIBANK, N.A., AS TRUSTEE FOR
                                                  AMERICAN HOME MORTGAGE ASSETS
                                                  TRUST 2006-3, MORTGAGE BACKED
                                                  PASS-THROUGH CERTIFICATES SERIES
                                                  2006-3,

                                                  By: Its Attorneys,


                                                  /s/ Samuel C. Bodurtha
                                                  Samuel C. Bodurtha, RI Bar No. 7075
                                                  Ethan Z. Tieger, RI Bar No. 9308
                                                  HINSHAW & CULBERTSON LLP
                                                  56 Exchange Terrace
                                                  Providence, RI 02903
                                                  Phone: 401) 751-0842
                                                  Fax: (401) 751-0072
                                                  e-mail: sbodurtha@hinshawlaw.com
Dated: July 15, 2019                                      etieger@hinshawlaw.com



                                CERTIFICATE OF SERVICE

        I, Samuel C. Bodurtha, certify that the documents filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on July 15,
2019.

                                                  /s/ Samuel C. Bodurtha
                                                  Samuel C. Bodurtha




                                                                                   304023627v1 1010069
